616 N.W.2d 161 (2000)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Derrick WHITEHEAD, a/k/a Derrick J. Walls, Defendant-Appellant.
Docket No. 115706, COA No. 203626.
Supreme Court of Michigan.
September 12, 2000.
On order of the Court, the application for leave to appeal from the October 8, 1999 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.